Title: To Thomas Jefferson from Grouber de Groubentall, 8 November 1788
From: Groubentall, Grouber de
To: Jefferson, Thomas


Paris, 8 Nov. 1788. Has just learned that the entries for a prize offered by the“ Société institutée à Philadelphie pour l’examen d’objets Politiques” must be sent to the president of the society by 1 Jan.; although the time is short, he would like to submit a treatise. Has published, on 20 July last, a two-volume work, entitled  Théorie generale de l’administration Politique des finances, in which he discusses many of the questions proposed by the society, but he requires specific information on America, which he asks TJ to supply, concerning the productivity of the soil, commerce, agricultural produce, manufactures, exports and imports, cost of government of the states, &c.
